11/03/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0429



                             No. DA 22-0429

DUANE BURCHILL,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.

                                 ORDER

     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 7, 2022, within which to prepare,

file, and serve his opening brief on appeal.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                NovemberORDER
                                                                           3 2022